1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    BRETT COMBS,                                          Case No. 2:18-cv-00337-JAD-BNW
4                                            Plaintiff                    ORDER
5            v.
6    STATE OF NEVADA et al.,
7                                       Defendants
8
9           Due to a rescheduling of the inmate early mediation conference, the Court extends

10   the stay until Wednesday, September 18, 2019. The status report is also due on that

11   date. During this stay period and until the Court lifts the stay, no other pleadings or papers

12   may be filed in this case, and the parties may not engage in any discovery, nor are the

13   parties required to respond to any paper filed in violation of the stay unless specifically

14   ordered by the Court to do so.

15          For the foregoing reasons, it is ordered that the stay is extended until Wednesday,

16   September 18, 2019.

17          It is further ordered that the Office of the Attorney General will file the report form

18   regarding the results of the stay on Wednesday, September 18, 2019.

19
20          DATED: August 26, 2019

21
22                                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
